*327OPINION.
Tkussell:
Transactions detailed in the findings of fact resulted in a consolidation of three corporations. The petitioner continued to own the same amount of stock in the consolidated company that *328he had originally in the company which was continued and became the consolidated company. The consolidated company acquired the assets of the two lesser companies practically without consideration. Whether this resulted in the immediate enhancement of value of the stock of the consolidated company we are not advised as neither the petitioner nor the respondent offered any testimony in respect to the volume or the value of the assets of the several companies before consolidation or the consolidated company after consolidation. The record shows, however, that the petitioner, who prior to the consolidation held 2.15 per cent of the stock of the Wisconsin Chair Co., after the consolidation still owned an interest equivalent to 2.15 per cent of the total assets of the three companies, and that he is yet standing to profit or to lose by virtue of the consolidation depending upon what in the future may transpire. We are of the opinion that petitioner did not realize a loss in 1921 by reason of this transfer and is not entitled on account thereof to a deduction from gross income for that year.

Judgment will be entered for the respondent.